DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 11, line 8, “a connector” should be --the electrical connector--;
Claim 16, line 3, “an electrically conductive conductor of a cable” should be --the electrically conductive conductor of the cable--;
	Claim 18, line 3, “an electrical connector” should be --the electrical connector--;
	Claim 18, line 4, “the connector” should be --the electrical connector--;
Claim 23, line 3, “a connector” should be --the electrical connector--;
Claim 28, line 5, “a cable” should be --the cable--;
	Claim 28, line 8, “the connector” should be --the electrical connector--;

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (4,491,382).
Regarding claim 20, Ishikawa, figures 5A and 5B show an electrically conductive contact (30) of an electrical connector, comprising:
an L-shaped main body comprising first (31b) and second (31) legs connected at a junction, the first leg configured to make physical and electrical contact with a first electric conductor (a lead wire, column 3, line 39-40); and
an elongated resiliently flexible arm (32) extending from an end of the second leg toward the junction and making an acute angle with the second leg at the end of the second leg, the flexible arm configured to make solderless contact with a second electric conductor (5) by pressing against the second electric conductor and resiliently flexing toward the second leg.
Regarding claim 21, figure 5A shows the first leg and the resiliently flexible arm are on opposite sides of the second leg.
 	Regarding claim 22, figure 5A shows the electrically conductive contact being planar.
5.	Claims 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy (6,558,173).
Regarding claim 20, Choy, figure 2 shows an electrically conductive contact of an electrical connector, comprising:
an L-shaped main body comprising first (27) and second (31) legs connected at a junction, the first leg configured to make physical and electrical contact with a first electric conductor; and
an elongated resiliently flexible arm (28) extending from an end of the second leg toward the junction and making an acute angle with the second leg at the end of the second leg, the flexible arm configured to make solderless contact with a second electric conductor by pressing against the second electric conductor and resiliently flexing toward the second leg.
Regarding claim 23, figure 2 shows a retaining portion (33) extending from the end of the second leg parallel to the first leg and configured to retain the electrically conductive contact within a connector; and
an extension portion extending from the end of the second leg parallel to the second leg and offset relative to the second leg in a direction parallel to the first leg.
6.	Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billlman et al. (5,263,870).
Regarding claim 24, Billman et al., figure 4 shows an electrically conductive contact (13) of an electrical connector, comprising:
first and second L-shaped main bodies, each main body comprising first (36a) and second (50) legs connected at a junction (44), the first legs being substantially parallel to each other, the second legs being substantially collinear and extending away from each other, each first leg configured to make physical and electrical contact with an electric conductor;
a bridge (44a) connecting the two junctions to each other; and
an elongated resiliently flexible arm (64) extending from an end of each second leg toward the bridge and making an acute angle with the second leg at the end of the second leg, each flexible arm configured to make solderless contact with an electric conductor by pressing against the electric conductor and resiliently flexing toward the corresponding second leg.
Regarding claim 25, the electrically conductive contact being substantially planar.
7.	Claims 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmel et al. (8,944,850).
	Regarding claim 26, Simmel et al. disclose an electrical connector comprising:
an electrically insulative housing (110, figure 3) comprising a top mating side for mating with a mating connector (120, figure 3) and an opposite bottom side; and 
a plurality of electrically conductive contacts (140, figure 3) disposed in the housing, each contact comprising: an elongated first portion (146, figure 4) extending between the top and bottom sides of the housing, the first portion comprising a contact portion for making contact with a corresponding contact (123) of the mating connector (contact by a card (column 4, lines 63-64); an elongated second portion (pointed at 140, figure 3) extending along the bottom side of the housing (figure 4); and an elongated resiliently flexible arm (142, figure 4) extending from a first location along the second portion and making an acute angle with the second portion at the first location, the flexible arm configured to make solderless contact with an electric conductor (150, figure 4) by pressing against the electric conductor and resiliently flexing toward the second portion.
Regarding claim 27, figure 4 shows the second portion does not move or flex when the resiliently flexible arm flexes toward the second portion.


Allowable Subject Matter
8.	Claims 11-19 and 26-30 are allowed.
9.	Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a cable connecting portion for making contact with an electrically conductive conductor of a cable and extending along a fourth direction, different from the first, second and third directions, from a second middle location along the second portion to a fourth free end, the cable connecting and retaining portions on opposite sides of the second portion (claim 11), as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/18/22.
thanh-tam.le@uspto.gov